Exhibit10.4 BB&T BB&T-GEORGIA STATEMENT DATE 06-30-08 PAGE 1 800-04-01-001710231C001303002 CHARYSHOLDINGCOMPANY DISBURSEMENTACCT 1117PERIMETERCTRWSTEN415 ATLANTAGA30338-5417 FREE BUSINESS CHECKING-MM ACCOUNT NUMBER ACCOUNT SUMMARY PREVIOUS BALANCE AS Or 05-30-08 29,888,71 16 DEPOSITS/CREDITS 301,238.36 + 31 CHECKS PAID 153,281.71- 15 WITHDRAWALS/DEBITS 168,584.03- SERVICE CHARGE 193.00- NEW BALANCE AS OF 06-30-08 9,068.33 CHECKS PAID DATE CHECK NUMBER AMOUNT REFERENCE NUMBER DATE CHECK NUMBER AMOUNT REFERENCE NUMBER 06-24 68 325.50 2900055588 06-23 1602 1,410.09 2908206541 **** 06-10 1603 121.19 2901704819 06-05 1530 4,011.50 2900027265 06-11 1604 1,102.61 2902732556 06-09 1531 1,266.61 2901150075 06-12 1605 91.93 2903314070 06-09 1532 4,978.48 2901150076 06-11 1606 52.72 2902633947 06-03 1533 8,419.41 2907404288 06-10 1607 1,976.15 2902061387 06-04 1534 5,169.70 2908388329 06-09 1608 1,384.26 2901118972 06-03 1535 8,107.94 2907132532 06-13 1609 39.00 7900807644 06-05 1536 12,103.74 4303918389 06-19 1610 5,000.00 4405582772 06-02 1537 2,903,33 2906321277 **** 06-10 1538 20,627.42 2901882806 06-25 1612 1,319.00 2806664048 06-10 1539 1,731.20 2901578038 06-26 1613 3,609.74 2901006651 06-09 1540 1,421.48 2901087738 06-23 1614 240.69 2908138154 06-02 1541 1,372.84 2906310350 06-23 1615 107.95 2908586453 06-05 1542 24,843.31 2908639701 **** 06-04 1543 18,336.44 2908369167 06-23 1617 750.00 2907977627 **** **** 06-11 1601 5,457.48 2902630979 06-25 1619 15,000.00 2900677855 ****
